Case 8:21-cv-00706 Document 1-1 Filed 04/16/21 Page 1 of 30 Page ID #:8




    EXHIBIT A
              Case 8:21-cv-00706 Document 1-1 Filed 04/16/21 Page 2 of 30 Page ID #:9




                                                                                                                        KSB / ALL
                                                                                                     Transmittal Number: 22924562
Notice of Service of Process                                                                            Date Processed: 03/18/2021

Primary Contact:           Venessa C. Wickline Gribble
                           The Kroger Co.
                           1014 Vine Street
                           Cincinnati, OH 45202-1100

Entity:                                       The Kroger Co.
                                              Entity ID Number 2171751
Entity Served:                                The Kroger Company
Title of Action:                              Elias Muniz vs. The Kroger Company
Matter Name/ID:                               Elias Muniz vs. The Kroger Company (11058934)
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Discrimination
Court/Agency:                                 Orange County Superior Court, CA
Case/Reference No:                            30-2021-01186338-CU-OE-NJC
Jurisdiction Served:                          California
Date Served on CSC:                           03/17/2021
Answer or Appearance Due:                     30 Days
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           Ronald L. Zambrano
                                              213-927-3700

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
               Case 8:21-cv-00706 Document 1-1 Filed 04/16/21 Page 3 of 30 Page ID #:10
                       Electronically Filed by Superior Court of California, County of Orange, 02/26/2021 10:48:25 AM.
30-2021-01186338-CU-OE-NJC - ROA # 4- DAVID H. YAMASAKI, Clerk of the Court By Hailey McMaster, DE

                                                  SUMMONS                                               I                  FOR COURT USE ONLY
                                                                                                                        (SOLO PARA USO DE LA CORTE)
                                              (CITACION JUDICIAL)
  NOTICE TO DEFENDANT:
  (AVISO AL DEMANDADO):
  THE KROGER COMPANY, an Ohio corporation; and DOES 1 through
  10, inclusive,
  YOU ARE BEING SUED BY PLAINTIFF:
  (LO ESTi4 DEMANDANDO EL DEMANDANTE):

  ELIAS MUNIZ, as an Individual;


   NOTICE! You have been sued. The court may decide against you without your being heard un!ess you respond within 30 days. Read the information
   below.
      You have 30 CALENDAR DAYS after this summons and [egal papers are senred on you to file a written response at this court and have a copy
   served on the p!aintiff. A[etter or phone call wi][ not protect you. Your written response must be in proper legal form if you want the court to hear your
   case. There may be a court form that you can use for your response. You can find these court forms and more information at the Ca[ifornia Courts
   On!ine Self-He[p Center (www.courtinfo.ca.gov/selfhelp), your county law ]ibrary, or the courthouse nearest you. If you cannot pay the filing fee, ask
   the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
   may be taken without further warning from the court.
      There are other ]egal requirements. You may want to cal] an attorney right away. If you do not know an attorney, you may want to ca[I an attorney
   referral service. If you cannot afford an attorney, you may be e!igible for free legal services from a nonprofit [egal services program. You can [ocate
   these nonproflt groups at the California Lega[ Services Web site (www.lawhelpcalifornia.org), the California Courts Online Se]f-Help Center
   (www.courtinfo.ca.gov/se/fhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory ]ien for waived fees and
   costs on any sett!ement or arbitration award of $10,000 or more in a civil case. The court's [ien must be paid before the court wi[I dismiss the case.
  iAV!SO! Lo han demandado. Si no responde dentro de 30 dias, /a corte puede decidir en su contra sin escuchar su versi6n. Lea /a informaci6n a
  continuaci6n.
      Tiene 30 DIAS DE CALENDARIO despu6s de que le entreguen esta citaci6n y pape/es legales para presentar una respuesta por escrito en esta
  corte y hacer que se entregue una copia al demandante. Una carta o una llamada telefbnica no lo protegen. Su respuesta por escrito tiene que estar
  en formato /ega/ correcto si desea que procesen su caso en /a corte. Es posible que haya un formulario que usted pueda usarpara su respuesta.
  Puede encontrar estos formularios de la corte y mJs informaci6n en e/ Centro de Ayuda de las Cortes de Ca/ifomia (www.sucorte.ca.gov), en la
  biblioteca de /eyes de su condado o en la corte que le quede mas cerca. Si no puede pagar la cuota de presentaci6n, pida al secretario de la corte
  que le db un formulario de exenci6n de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder e/ caso por incumplimiento y la corte le
  podra quitar su sue/do, dinero y bienes sin mas advertencia.
     Hay otros requisitos legales. Es recomendab/e que llame a un abogado inmediatamente. Si no conoce a un abogado, puede llamar a un servicio de
  remisibn a abogados. Si no puede pagar a un abogado, es posib/e que cumpla con /os requisitos para obtener servicios /ega/es gratuitos de un
  programa de servicios legales sin fines de /ucro. Puede encontrar estos grupos sin fines de /ucro en el sitio web de California Lega/ Services,
  (www.lawhelpcalifornia.org), en e/ Centro de Ayuda de /as Cortes de Califomia, (www.sucorte.ca.gov) o poniendose en contacto con la corte o el
  colegio de abogados locales. AVISO: Por ley, la corte tiene derecho a reclamar las cuotas y los costos exentos por imponer un gravamen sobre
  cua/quierrecuperaci6n de $10,000 6 m6s de va/orrecibfda mediante un acuerdo o una concesi6n de arbitraje en un caso de derecho civil. Tiene que
  pagar el gravamen de la corte antes de que /a corte pueda desechar e/ caso.

 The name and address of the coun: is:      Orange County Superior Court                                    CASE NUMBER:
                                                                                                            (N6mero delCaso):
 (EI nombre y direcci6n de la corte es): V. North JustiCe Center
  XKYe&XXa;XXffXXXXINK02EX] 1275 North BerkeleyAvenue                    XYa&X                                    30-2021-o118t}338-CU-OE-NJC

 XXX)MMIX)MY,                               Fullerton, CA 92832                                        Judge Craig Driffin
 The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is:
 (Et nombre, la direcci6n y el numero de tel6fono del abogado del demandante, o del demandante que no tiene abogado, es):
  Ronald L. Zambrano, 350 South Grand Avenue, Suite 3325, Los Angeles, California 90071; 213-927-3700

 DATE:                                                                Clerk, by                                                                          Deputy
             1 6
  (Fecha) 02 2 f 2021 ~AVID H. YAMASAKI, elerk ofthe Court            (Secretario)                                                                      (Adjunto)
 (For proof of service of this summons, use Proof of Service of Summons (form POS-010).)              Hailey McMaster
 (Para prueba de entrega de esta citati6n use el formulario Proof of Service of Summons, (POS-010)).
                                   NOTICE TO THE PERSON SERVED: You are served
                                  1.       as an individual defendant.
                                  2.       as the person sued under the fictitious name of (specify):
                             ,o.
                                         _-
  '~             r;r~•,~,                      3. ®    on beha!f of (specify): The Kroger Company, an Ohio corporation
                                   ;1.
                  f   JY                          under: ®     CCP 416.10 (corporation)                               CCP 416.60 (minor)
                                                         ~     CCP 416.20 (defunct corporation)        0              CCP 416.70 (conservatee)
                                                         ~     CCP 416.40 (association or partnership) 0              CCP 416.90 (authorized person)
                                                        0      other (specify):
                                               4. 0    by personal delivery on (date):
                                                                                                                                                          Page 1 of 1
  Form Adopted for Mandatory Use                                                                                                Code of Civil Procedure §§ 412.20, 465
    Judicial Council of California
                                                                          SUMMONS                                                                 www.courtinfo.ca.gov
   SUM-100 [Rev. July 1, 2009]
              t
     ,    Case 8:21-cv-00706 Document 1-1 Filed 04/16/21 Page 4 of 30 Page ID #:11
            Electronically Filed by Superior Court of California, County of Orange, 02/26/2021 10:48:25 AM.
30-2021 1186338-CU-OE-NJC - ROA # 2- DAVID H. YAMASAKI, Clerk of the Court By Hailey McMaster, Deputy C




     1   Neama Rahmani (State Bar No. 223819)
         efilings@westcoasttriallawyers. com
     2   Ronald L. Zambrano (State Bar No. 255613)
     3      ron@westcoasttriallawyers. com
         Sandra Acosta Tello (State Bar No. 315616)
     4     sandra@westcoastriallawyers.com
         WEST COAST EMPLOYMENT LAWYERS, APLC
     5   350 South Grand Avenue, Suite 3325
         Los Angeles, California 90071
     6
         Telephone: (213) 927-3700
     7   Facsimile: (213) 927-3701

     8
         Attorneys for Plaintiff,
     9   ELIAS MUNIZ
    10
                                SUPERIOR COURT OF THE STATE OF CALIFORNIA
    11
                                          FOR THE COUNTY OF ORANGE                Assigned for Ali Purposes
    12                                                                              Judge Craig GrifFin

    13 I ELIAS MUNIZ, as an Individual;                Case No.: 30-2021-G 1186338-CU-OE-NJC

    14                                                         COMPLAINT FOR DAMAGES
                          Plaintiff,
    15                                                  1) FEHA DISABILITY DISCRIMINATION;

    16                     V.
                                                        2) FAILURE TO ENGAGE IN THE INTERACTIVE
    17                                                     PROCESS; AND
         THE KROGER COMPANY, an Ohio
    18   corporation; and DOES 1 through 10,            3) FAILURE TO ACCOMMODATE; AND
         inclusive,
    19
                         Defendants.                    4) RETALIATION IN VIOLATION OF FEHA
    20

    21

    22                                                          DEMAND FOR JURY TRIAL
    23

    24            COMES NOW, Plaintiff ELIAS MUNIZ (hereinafter referred to as "MUNIZ") who hereby

    25   respectfully alleges and avers as follows:

    26   //

    27   //

    28   //

                                       COMPLAINT AND DEMAND FOR JURY TRIAL
                                                        1
 t        Case 8:21-cv-00706 Document 1-1 Filed 04/16/21 Page 5 of 30 Page ID #:12




     1                                            INTRODUCTION
 2

 3        1.   This is an action brought by the Plaintiff pursuant to California statutory, decisional, and

 4             regulatory laws.     Plaintiff was employed by Defendant THE KROGER COMPANY

 5             (hereinafter referred to as "KROGER"), at all times herein mentioned.

 6

 7 2.          Plaintiff alleges that California statutory, decisional, and regulatory laws prohibit the conduct

 8             by Defendants herein alleged, and therefore Plaintiff has an entitlement to monetary relief on

 9             the basis that Defendants violated such statutes, decisional law, and regulations.

10

11                                         JURISDICTION AND VENUE
12

13       3.    Jurisdiction is proper in this court by virtue of the California statutes, decisional law, and

14             regulations, and the local rules under the Orange County Superior Court Rules.

15

16       4.    Venue in this Court is proper in that Defendant KROGER has a principal business address

17             located at 850 S Cypress Street, in the City of La Habra, County of Orange, State of California.

18

19                                                    PARTIES
20

21       5.    At all times herein mentioned, Plaintiff MUNIZ is and has been a resident of Los Angeles

22             County, State of California.

23

24       6.    Defendant THE KROGER COMPANY is and at all times herein mentioned has been an Ohio
25             corporation with the capacity to sue and to be sued, and doing business, with a principal place
26             of business located at 850 S Cypress Street, La Habra, California 90631.
27       //

28 //

                                     COMPLAINT AND DEMAND FOR JURY TRIAL
                                                          2
      Case 8:21-cv-00706 Document 1-1 Filed 04/16/21 Page 6 of 30 Page ID #:13




 1 117     Plaintiff is informed and believes and thereon alleges that each of the Defendants herein were

 2         at all times the agent, employee, or representative of each remaining Defendant and were at all

 3         times herein acting within and outside the scope and purpose of said agency and employment.

 4         Plaintiff further alleges that as to each Defendant, whether named, or referred to as a fictitious

 5         name, said Defendants supervised, ratified, controlled, acquiesced in, adopted, directed,

 6         substantially participated in, and/or approved the acts, errors, or omissions, of each remaining

 7         Defendant.

 8

 9 18      The true names and capacities of the Defendants named herein as DOES 1 through 10,

10         inclusive, whether individual, corporate, partnership, association, or otherwise, are unknown

11         to Plaintiff who therefore sues these Defendants by such fictitious names. Plaintiff will request

12         leave of court to amend this Complaint to allege their true names and capacities at such time

13         as they are ascertained.

14

15                                      FACTUAL ALLEGATIONS

16

17   9.    On or about July 27, 2015 Plaintiff Muniz, a disabled male, began working for Defendant

18         KROGER as a Plant Planner Administrative.             In or around 2017, Plaintiff MUNIZ

19         demonstrated great work performance and was promoted to a Manufacturing Maintenance I

20         Planner position.

21

22   10.   On or about March 2018 Plaintiff suffered a knee injury. Plaintiff MUNIZ advised Mike Van

23         De Wyngaerde, the Plant Engineer for La Habra Bakery, ("VAN DE WYNGAERDE") of his

24         injury at the time. Plaintiff did not require any light duty immediately following this injury.

25         However, Plaintiffs knee condition worsened over time.

26

27   11.   On or about late September 2019 Moh Al Janabi (hereinafter referred to as "AL JANABI")

28         started working as a supervisor at the same location as Plaintiff.

                                  COMPLAINT AND DEMAND FOR JURY TRIAL
                                                       3
       Case 8:21-cv-00706 Document 1-1 Filed 04/16/21 Page 7 of 30 Page ID #:14




 1 1 1 12.   On or about November 8, 2019, Plaintiff MUNIZ received a doctor's note stating that MUNIZ

 2           be placed on light duty and for remote work to be made available for Plaintiff due to his knee

 3           issues. Plaintiff gave the doctor's note to VAN DE WYNGAERDE. Plaintiff MUNIZ was told

 4           to work remotely as a backup planner and to train Trenton Lyhane ("LYHANE")

 5

 6 I113.     On or about December 3, 2019, VAN DE WYNGAERDE reached out to Plaintiff MUNIZ to

 7           ask for updates regarding a potential knee surgery timeline for Plaintiff MUNIZ.

 8

 9 114.      On or about December 6, 2019, after working from home for nearly a month with no significant

10           issue, Plaintiff MUNIZ received a telephone call from AL JANABI. AL JANABI berated

11           MLTNIZ about backlog issues and went on to insist "well, you're going to have to work above

12'          and beyond your hours." After the Plaintiff explained that he has been working on resolving

13           the backlog of work for the past several months and continued to work on processing the

14           backlog as quickly as he could, AL JANABI responded by asking "what have you been doing

15           here since you've been here?".
16

17 115.      On or about December 20, 2019, AL JANABI sent an email to the Maintenance team stating

18           that LYHANE will be the on-site primary planner and Plaintiff MUNIZ will be working

19           remotely whenever LYHANE needs his assistance. The email did not specify an end date to

20           this arrangement. Plaintiff MUNIZ continued to do planning, work on the backlog, worked on

21           reports, assisted corporate reporting and performed the majority of his job tasks remotely.

22

23    16.    On or about December 27, 2019, Plaintiff MUNIZ approached GONZALEZ, a Senior Human

24           Resources representative at KROGER, about his December 6th telephone call with AL I

25           JANABI. Plaintiff MUNIZ explained AL JANABI's acrimonious remarks during the

26           conversation, as well as AL JANABI's overall demeanor towards MUNIZ in the past several
27           months. GONZALEZ responded, "we're going to need to investigate this, I will get back to
28           you."

                                   COMPLAINT AND DEMAND FOR JURY TRIAL
                                                        4
          Case 8:21-cv-00706 Document 1-1 Filed 04/16/21 Page 8 of 30 Page ID #:15




 1   17.     On or about January 2020, Plaintiff MUNIZ received a telephone call from VAN DE

 2           WYNGAERDE asking the Plaintiff to come to the plant that day. Plaintiff encountered both

 3           VAN DE WYNGAERDE and AL JANABI in AL JANABI's office. During the conversation,

 4           VAN DE WYNGAERDE explained that it is in the best interest of the company for Plaintiff

 5           MUNIZ to take a leave of absence because they do not have the budget to maintain two backup

 6           planners.

 7

 8   18.     On or about January 27, 2020, GONZALEZ called Plaintiff and stated that management had

 9           decided it would be best for him to take a medical leave and that she would be contacting the

10           Plaintiff soon with the necessary paperwork. No further explanations or reasons were given for

11           his sudden placement on medical leave. Plaintiff MUNIZ again mentioned his complaints, but

12           GONZALEZ did not respond to MUNIZ's inquiries. Shortly afterwards, Plaintiff MUNIZ had

13           his work desktop shut down and became excluded from all his department contacts and emails.

14

15   19.     On or about February 4, 2020, Plaintiff received medical leave paperwork and was instructed

16           to fill them out by HR. He received no further correspondence regarding his complaints.

17           Plaintiff regularly informed HR of any developments with his medical issues during his forced

18           medical leave.

19

20   20.     On or around January 30, 2021 Plaintiff MUNIZ received COBRA paperwork from HR via

21           email, signaling to MUNIZ that he has been terminated.

22

23   21.     Plaintiff MUNIZ has timely filed a Complaint of Discrimination with the Department of Fair

24           Employment and Housing and obtained a Right to Sue letter dated April 2, 2020. As such,

25           Plaintiff has exhausted his administrative remedies to pursue claims under the Fair

26           Employment and Housing Act ("FEHA").                                                             I
27 //

28   //

                                  COMPLAINT AND DEMAND FOR JURY TRIAL
                                                        5
     Case 8:21-cv-00706 Document 1-1 Filed 04/16/21 Page 9 of 30 Page ID #:16




 1                                     FIRST CAUSE OF ACTION

 2                                   FEHA Disability Discrimination

 3                            (Plaintiff MUNIZ Against ALL Defendants)

 4

 5 1122. Plaintiff incorporates by reference and realleges each of the foregoing paragraphs.

 6

 7 23. Defendant KROGER is a business entity regularly employing at least the minimum number

 8        of employees upon which certain legal duties and obligations arise under various laws and

 9        statutes, including the FEHA. At all times herein mentioned in this complaint, Government
10        Code § 12940 and Government Code § 12926.1 were in full force and effect, were binding
11        on the Defendants, and the Defendants were subject to their terms.
12

13   24. On or about July 27, 2015 Plaintiff Muniz, a disabled male, began working for Defendant
14        KROGER as a Plant Planner Administrative.            In or around 2017, Plaintiff MLJNIZ
15        demonstrated great work performance and was promoted to a Manufacturing Maintenance
16        Planner position.
17

18 25. On or about March 2018 Plaintiff suffered a knee injury. Plaintiff MUNIZ advised Mike Van

19       De Wyngaerde, the Plant Engineer for La Habra Bakery, ("VAN DE WYNGAERDE") of his
20        injury at the time. Plaintiff did not require any light duty immediately following this injury. '
21       However, Plaintiff's knee condition worsened over time.
22

23 126. On or about late September 2019 Moh Al Janabi (hereinafter referred to as "AL JANABI")

24       started working as a supervisor at the same location as Plaintiff.
25
26 127   On or about November 8, 2019, Plaintiff MUNIZ received a doctor's note stating that MUNIZ
27       be placed on light duty and for remote work to be made available for Plaintiff due to his knee
28       issues. Plaintiff gave the doctor's note to VAN DE WYNGAERDE. Plaintiff MUNIZ was told

                                COMPLAINT AND DEMAND FOR JURY TRIAL
                                                     6
     Case 8:21-cv-00706 Document 1-1 Filed 04/16/21 Page 10 of 30 Page ID #:17




          to work remotely as a backup planner and to train Trenton Lyhane ("LYHANE").
 2
 3 28.    On or about December 3, 2019, VAN DE WYNGAERDE reached out to Plaintiff MUNIZ to
 4        ask for updates regarding a potential knee surgery timeline for Plaintiff MUNIZ.
 5

 6 1129   On or about December 6, 2019, after working from home for nearly a month with no significant
 7        issue, Plaintiff MUNIZ received a telephone call from AL JANABI. AL JANABI berated
 8        MUNIZ about backlog issues and went on to insist "well, you're going to have to work above
 9        and beyond your hours." After the Plaintiff explained that he has been working on resolving
10        the backlog of work for the past several months and continued to work on processing the
11        backlog as quickly as he could, AL JANABI responded by asking "what have you been doing
12        here since you've been here?".
13

14 30.    On or about December 20, 2019, AL JANABI sent an email to the Maintenance team stating
15        that LYHANE will be the on-site primary planner and Plaintiff MUNIZ will be working
16        remotely whenever LYHANE needs his assistance. The email did not specify an end date to
17        this arrangement. Plaintiff MUNIZ continued to do planning, work on the backlog, worked on
18        reports, assisted corporate reporting and performed the majority of his job tasks remotely.
19

20 131.   On or about December 27, 2019, Plaintiff MUNIZ approached GONZALEZ, a Senior Human
21        Resources representative at KROGER, about his December 6th telephone call with AL
22        JANABI. Plaintiff MLTNIZ explained AL JANABI's acrimonious remarks during the
23        conversation, as well as AL JANABI's overall demeanor towards MUNIZ in the past several
24        months. GONZALEZ responded, "we're going to need to investigate this, I will get back to
25        you."
26
27 32. On or about January 2020, Plaintiff MUNIZ received a telephone call from VAN DE
28        WYNGAERDE asking the Plaintiff to come to the plant that day. Plaintiff encountered both

                                COMPLAINT AND DEMAND FOR JURY TRIAL
                                                     7
       Case 8:21-cv-00706 Document 1-1 Filed 04/16/21 Page 11 of 30 Page ID #:18




 1           VAN DE WYNGAERDE and AL JANABI in AL JANABI's office. During the conversation,

 2           VAN DE WYNGAERDE explained that it is in the best interest of the company for Plaintiff

 3           MUNIZ to take a leave of absence because they do not have the budget to maintain two backup

 4           planners.

 5

 6     33.   On or about January 27, 2020, GONZALEZ called Plaintiff and stated that management had

 7 I         decided it would be best for him to take a medical leave and that she would be contacting the

 8           Plaintiff soon with the necessary paperwork. No further explanations or reasons were given for

 9           his sudden placement on medical leave. Plaintiff MUNIZ again mentioned his complaints, but

10           GONZALEZ did not respond to MUNIZ's inquiries. Shortly afterwards, Plaintiff MLTNIZ had

11           his work desktop shut down and became excluded from all his department contacts and emails.

12

13 134       On or about February 4, 2020, Plaintiff received the medical leave paperwork and was

14           instructed to fill them out by HR. He received no further correspondence regarding his

15           complaints. Plaintiff regularly informed HR of any developments with his medical issues

16           during his forced medical leave.

17

18     35.   On or around January 30, 2021 Plaintiff MUNIZ received COBRA paperwork from HR via

19           email, signaling to MUNIZ that he has been terminated.

20

21 136.      Plaintiff MLTNIZ is informed and believes that his disability was a factor in Defendant

22           KROGER's decision to place him on leave.

23

24     37.   Defendants' conduct above described is in violation of various statutes and the decisional law

25           of this state and country, including but not limited to, California Government Code 12940 et

26           seq.

27     //

28 I //

                                   COMPLAINT AND DEMAND FOR JURY TRIAL
                                                        8
       Case 8:21-cv-00706 Document 1-1 Filed 04/16/21 Page 12 of 30 Page ID #:19




 1     38.   As a direct and legal result of Defendants' discrimination against Plaintiff for his disability,

 2           Plaintiff has suffered and continues to suffer general, consequential and special damages

 3           including but not limited to substantial losses in earnings, other employment benefits,

 4           physical injuries, physical sickness, as well as emotional distress, plus medical expenses,

 5           future medical expenses, all to his damage in an amount according to proof. Plaintiff claims

 6           such amounts as damages pursuant to California Civil Code 3287 and/or 3288 and/or any other

 7           provision of law providing for prejudgment interest.

 8

 9 IW"       The above-cited conduct of Defendants was done with malice, fraud and oppression, and in

10           reckless disregard of Plaintiffls rights under the FEHA. Defendants consciously, intentionally,

11           and in conscious disregard of his rights discriminated against Plaintiff because of his disability.

12           Plaintiff is thus entitled to recover punitive damages from Defendants in an amount according

13           to proof.

14

15     40.   As the result of Defendants discriminatory acts as alleged herein, Plaintiff is entitled to

16           reasonable attorneys' fees and costs of suit as provided by FEHA, Gov. Code § 12965(b).

17

18 1                                     SECOND CAUSE OF ACTION
19                                Failure to Engage in the Interactive Process

20                                (Plaintiff MUNIZ Against ALL Defendants)

21

22 141.      Plaintiff incorporates by reference and realleges each of the foregoing paragraphs.

23

24 142.      Plaintiff, at all relevant time herein, suffered from a FEHA protected disability.

25

26     43.   Defendants were aware of Plaintiffs disability, set forth in detail above, because Plaintiff

27           informed them of his disability and corresponding doctor visits.

28

                                    COMPLAINT AND DEMAND FOR JURY TRIAL
                                                          9
        Case 8:21-cv-00706 Document 1-1 Filed 04/16/21 Page 13 of 30 Page ID #:20




  1     44.   On or about July 27, 2015 Plaintiff Muniz, a disabled male, began working for Defendant

  2           KROGER as a Plant Planner Administrative.             In or around 2017, Plaintiff MLTNIZ

  3           demonstrated great work performance and was promoted to a Manufacturing Maintenance

 4            Planner position.

  5

 6      45.   On or about March 2018 Plaintiff suffered a knee injury. Plaintiff MUNIZ advised Mike Van

 7            De Wyngaerde, the Plant Engineer for La Habra Bakery, ("VAN DE WYNGAERDE") of his

 8            injury at the time. Plaintiff did not require any light duty immediately following this injury.

 9            However, Plaintiff's knee condition worsened over time.

10

11      46.   On or about late September 2019 Moh Al Janabi (hereinafter referred to as "AL JANABI")

12            started working as a supervisor at the same location as Plaintiff.

13

14      47.   On or about November 8, 2019, Plaintiff MUNIZ received a doctor's note stating that MUNIZ

15            be placed on light duty and for remote work to be made available for Plaintiff due to his knee

16            issues. Plaintiff gave the doctor's note to "VAN DE WYNGAERDE. Plaintiff MUNIZ was

17            told to work remotely as a backup planner and to train Trenton Lyhane ("LYHANE").

18

19      48.   On or about December 3, 2019, VAN DE WYNGAERDE reached out to Plaintiff MUNIZ to

20 'I         ask for updates regarding a potential knee surgery timeline for Plaintiff MUNIZ.

21

22 1E5        On or about December 6, 2019, after working from home for nearly a month with no significant

23            issue, Plaintiff MUNIZ received a telephone call from AL JANABI. AL JANABI berated

24            MUNIZ about backlog issues and went on to insist "well, you're going to have to work above

25            and beyond your hours." After the Plaintiff explained that he has been working on resolving

26            the backlog of work for the past several months and continued to work on processing the

27            backlog as quickly as he could, AL JANABI responded by asking "what have you been doing
28            here since you've been here?".

                                    COMPLAINT AND DEMAND FOR JURY TRIAL
                                                          10
       Case 8:21-cv-00706 Document 1-1 Filed 04/16/21 Page 14 of 30 Page ID #:21




 1     50.   On or about December 20, 2019, AL JANABI sent an email to the Maintenance team stating

 2           that LYHANE will be the on-site primary planner and Plaintiff MUNIZ will be working

 3           remotely whenever LYHANE needs his assistance. The email did not specify an end date to

 4           this arrangement. Plaintiff MUNIZ continued to do planning, work on the backlog, worked on

 5           reports, assisted corporate reporting and performed the majority of his job tasks remotely.

 6

 7 151       On or about December 27, 2019, Plaintiff MUNIZ approached GONZALEZ, a Senior Human

 8           Resources representative at KROGER, about his December 6th telephone call with AL

 9           JANABI. Plaintiff 1VILJNIZ explained AL JANABI's acrimonious remarks during the

10           conversation, as well as AL JANABI's overall demeanor towards MUNIZ in the past several

11           months. GONZALEZ responded, "we're going to need to investigate this, I will get back to

12           you."

13

14     52.   On or about January 2020, Plaintiff MUNIZ received a telephone call from VAN DE

15           WYNGAERDE asking the Plaintiff to come to the plant that day. Plaintiff encountered both

16',         VAN DE WYNGAERDE and AL JANABI in AL JANABI's office. During the conversation,

17           VAN DE WYNGAERDE explained that it is in the best interest of the company for Plaintiff

18           MUNIZ to take a leave of absence because they do not have the budget to maintain two backup

19           planners.

20

21 153       On or about January 27, 2020, GONZALEZ called Plaintiff and stated that management had

22           decided it would be best for him to take a medical leave and that she would be contacting the

23           Plaintiff soon with the necessary paperwork. No further explanations or reasons were given for

24           his sudden placement on medical leave. Plaintiff MUNIZ again mentioned his complaints, but

25           GONZALEZ did not respond to MUNIZ's inquiries. Shortly afterwards, Plaintiff MUNIZ had

26           his work desktop shut down and became excluded from all his department contacts and emails.

27

28

                                   COMPLAINT AND DEMAND FOR JURY TRIAL
                                                        11
     Case 8:21-cv-00706 Document 1-1 Filed 04/16/21 Page 15 of 30 Page ID #:22




 1   54.   On or about February 4, 2020, Plaintiff received the medical leave paperwork and was

 2         instructed to fill them out by HR. He received no further correspondence regarding his

 3         complaints. Plaintiff regularly informed HR of any developments with his medical issues

 4         during his forced medical leave.

 5

 6   55.   On or aroundJanuary 30, 2021 Plaintiff MUNIZ received COBRA paperwork from HR via

 7         email, signaling to MLTNIZ that he has been tenninated.

 8

 9   56.   Plaintiff MUNIZ is informed and believes that his disability was a factor in Defendant

10         KROGER's decision to place him on leave.

11

12   57.   Instead of accommodating Plaintiff, Defendants placed Plaintiff on leave despite the fact that

13         they were aware of his disability and corresponding doctor visits.

14

15   58.   Defendants did not engage in a timely, good faith interactive process with Plaintiff to find an

16         accommodation for Plaintiffls disability.

17

18   59.   Plaintiff did not cause the breakdown of the interactive process with Defendants. Rather,

19         Defendants caused the breakdown in the interactive process with Plaintiff when it refused to

20         provide Plaintiff accommodations for his disability.

21

22   60.   As a direct and legal result of Defendants' failure to engage in a good faith, timely interactive

23         process, Plaintiff has suffered and continues to suffer general, consequential, and special

24         damages, including but not limited to substantial losses in earnings, other employment benefits,

25         physical injuries, physical sickness, as well as emotional distress, plus medical expenses, future

26         medical expenses, and attorneys' fees, all to his damage in an amount according to proof.

27   //

28   //

                                  COMPLAINT AND DEMAND FOR JURY TRIAL
                                                       12
     Case 8:21-cv-00706 Document 1-1 Filed 04/16/21 Page 16 of 30 Page ID #:23




 1 161     Said discrimination and/or refusal to accommodate/engage in the interactive process was

 2         wrongful and justifies the imposition of punitive damages since the failure to accommodate

 3         and involuntary leave was against public policy. Defendants intentionally discriminated

 4         against Plaintiff on account of his disability and/or his complaints about the same, acted

 5         maliciously, fraudulently and oppressively, with the wrongful intention of injuring Plaintiff.

 6         Defendants acted with an evil purpose, in an intentional and deliberate manner, in violation

 7         of Plaintiff's civil rights, and/or with a conscious disregard of Plaintiff's rights. Based upon

 8         the foregoing, Plaintiff is entitled to recover punitive damages in an amount according to

 9         proof from Defendants and each of them.

10

11                                      THIRD CAUSE OF ACTION

12                                         Failure to Accommodate

13                              (Plaintiff MUNIZ Against ALL Defendants)

14

15 162.    Plaintiff incorporates by reference and realleges each of the foregoing paragraphs.

16

17 163.    Plaintiff, at all relevant times herein, suffered a FEHA protected disability.

18

19   64.   Defendants were aware of Plaintiffs disability, set forth in detail above, because Plaintiff

20         informed them of his disability and corresponding doctor visits.

21

22 165     On or about July 27, 2015 Plaintiff Muniz, a disabled male, began working for Defendant

23         KROGER as a Plant Planner Administrative.             In or around 2017, Plaintiff MUNIZ

24         demonstrated great work performance and was promoted to a Manufacturing Maintenance

25         Planner position.

26

27   66.   On or about March 2018 Plaintiff suffered a knee injury. Plaintiff MUNIZ advised Mike Van

28         De Wyngaerde, the Plant Engineer for La Habra Bakery, ("VAN DE WYNGAERDE") of his

                                  COMPLAINT AND DEMAND FOR JURY TRIAL
                                                       13
     Case 8:21-cv-00706 Document 1-1 Filed 04/16/21 Page 17 of 30 Page ID #:24




 1         injury at the time. Plaintiff did not require any light duty immediately following this injury.

 2         However, Plaintiffl s knee condition worsened over time.

 3

 4   67.   On or about late September 2019 Moh Al Janabi (hereinafter referred to as "AL JANABI")

 5         started working as a supervisor at the same location as Plaintiff.

 6

 7 168     On or about November 8, 2019, Plaintiff MUNIZ received a doctor's note stating that MUNIZ

 8         be placed on light duty and for remote work to be made available for Plaintiff due to his knee

 9         issues. Plaintiff gave the doctor's note to "VAN DE WYNGAERDE. Plaintiff MUNIZ was

10         told to work remotely as a backup planner and to train Trenton Lyhane ("LYHANE")

11

12 169.    On or about December 3, 2019, VAN DE WYNGAERDE reached out to Plaintiff MLTNIZ to

13         ask for updates regarding a potential knee surgery timeline for Plaintiff MUNIZ.

14

15 170     On or about December 6, 2019, after working from home for nearly a month with no significant

16         issue, Plaintiff MUNIZ received a telephone call from AL JANABI. AL JANABI berated

17         MUNIZ about backlog issues and went on to insist "well, you're going to have to work above

18         and beyond your hours." After the Plaintiff explained that he has been working on resolving

19         the backlog of work for the past several months and continued to work on processing the

20         backlog as quickly as he could, AL JANABI responded by asking "what have you been doing

21         here since you've been here?".

22

23 171     On or about December 20, 2019, AL JANABI sent an email to the Maintenance team stating

24         that LYHANE will be the on-site primary planner and Plaintiff MUNIZ will be working

25         remotely whenever LYHANE needs his assistance. The email did not specify an end date to

26         this arrangement. Plaintiff MUNIZ continued to do planning, work on the backlog, worked on

27         reports, assisted corporate reporting and performed the majority of his job tasks remotely.

28   //

                                 COMPLAINT AND DEMAND FOR JURY TRIAL
                                                       14
     Case 8:21-cv-00706 Document 1-1 Filed 04/16/21 Page 18 of 30 Page ID #:25




 1 1172.   On or about December 27, 2019, Plaintiff MUNIZ approached GONZALEZ, a Senior Human

 2         Resources representative at KROGER, about his December 6th telephone call with AL

 3         JANABI. Plaintiff MUNIZ explained AL JANABI's acrimonious remarks during the

 4         conversation, as well as AL JANABI's overall demeanor towards MUNIZ in the past several

 5         months. GONZALEZ responded, "we're going to need to investigate this, I will get back to

 6         you."

 7

 8 I173.   On or about January 2020, Plaintiff MUNIZ received a telephone call from VAN DE

 9         WYNGAERDE asking the Plaintiff to come to the plant that day. Plaintiff encountered both

10         VAN DE WYNGAERDE and AL JANABI in AL JANABI's office. During the conversation,

11         VAN DE WYNGAERDE explained that it is in the best interest of the company for Plaintiff

12         MUNIZ to take a leave of absence because they do not have the budget to maintain two backup

13         planners.

14

15 174.    On or about January 27, 2020, GONZALEZ called Plaintiff and stated that management had

16         decided it would be best for him to take a medical leave and that she would be contacting the

17         Plaintiff soon with the necessary paperwork. No further explanations or reasons were given for

18         his sudden placement on medical leave. Plaintiff MUNIZ again mentioned his complaints, but

19         GONZALEZ did not respond to MUNIZ's inquiries. Shortly afterwards, Plaintiff MUNIZ had

20         his work desktop shut down and became excluded from all his department contacts and emails.

21

22   75.   On or about February 4, 2020, Plaintiff received the medical leave paperwork and was

23         instructed to fill them out by HR. He received no further correspondence regarding his

24         complaints. Plaintiff regularly informed HR of any developments with his medical issues

25         during his forced medical leave.

26

27   76.   On or aroundJanuary 30, 2021 Plaintiff MUNIZ received COBRA paperwork from HR via

28         email, signaling to MUNIZ that he has been terminated.

                                 COMPLAINT AND DEMAND FOR JURY TRIAL
                                                     15
      Case 8:21-cv-00706 Document 1-1 Filed 04/16/21 Page 19 of 30 Page ID #:26




 1    77.   Plaintiff MUNIZ is informed and believes that his disability was a factor in Defendant

 2          KROGER's decision to place him on an involuntary leave.

 3

 4    78.   Defendants have an affirmative duty under FEHA to reasonably accommodate disabled

 5          workers. Such duty arises regardless of whether the employee requested any accommodation.

 6          FEHA entitles disabled employees to preferential consideration in reassignment of existing

 7          employees. (Jensen v. Wells Fargo Bank (2000) 85 Cal. App.4th 245.)

 8

 9 179.     As a direct and legal result of Defendants' failure to accommodate Plaintiff's disabilities,

10          Plaintiff has suffered and continues to suffer general, consequential, and special damages,

11          including but not limited to substantial losses in earnings, other employment benefits, physical

12          injuries, physical sickness, as well as emotional distress, plus medical expenses, future medical

13          expenses, and attorneys' fees, all to his damage in an amount according to proof.

14

15    80.   Said discrimination and/or refusal to accommodate/engage in the interactive process was

16          wrongful and justifies the imposition of punitive damages since refusing to accommodate

17          Plaintiff's work restrictions was against public policy. Defendants intentionally failed to

18          accommodate Plaintiff, acted maliciously, fraudulently and oppressively, with the wrongful

19'         intention of injuring Plaintiff. Defendants acted with an evil purpose, in an intentional and

20          deliberate manner, in violation of Plaintiff s civil rights, and/or with a conscious disregard of

21          Plaintiff s rights. Based upon the foregoing, Plaintiff is entitled to recover punitive damages

22          in an amount according to proof from Defendants and each of them.

23    //

24    //

25    //

26    //

27

28

                                   COMPLAINT AND DEMAND FOR JURY TRIAL
                                                        16
      Case 8:21-cv-00706 Document 1-1 Filed 04/16/21 Page 20 of 30 Page ID #:27




 1                                       FOURTH CAUSE OF ACTION
 2                                      Retaliation in Violation of FEHA
 3                                 (Plaintiff MUNIZ Against ALL Defendants)

 4

 5 I I 81.   PLAINTIFF incorporates by reference and realleges each of the foregoing paragraphs.

 N

 7   82.     At all times mentioned in this complaint, KROGER regularly employed five or more persons,

 8           bringing KROGER within the provisions of the FEHA, Gov. Code, § 12926(d).

 9

10 183       This cause of action is brought pursuant to the FEHA, Gov. Code, § 12940(h) preventing

11           KROGER from discharging or otherwise discriminating against any employee, such as

12           Plaintiff MUNIZ, for exercising rights protected under the FEHA.

13

14   84.     On or about July 27, 2015 Plaintiff Muniz, a disabled male, began working for Defendant

15           KROGER as a Plant Planner Administrative.             In or around 2017, Plaintiff MUNIZ

16           demonstrated great work performance and was promoted to a Manufacturing Maintenance

17           Planner position.

18

19   85.     On or about March 2018 Plaintiff suffered a knee injury. Plaintiff MUNIZ advised Mike Van

20           De Wyngaerde, the Plant Engineer for La Habra Bakery, ("VAN DE WYNGAERDE") of his

21           injury at the time. Plaintiff did not require any light duty immediately following this injury.

22           However, PlaintifEs knee condition worsened over time.

23

24   86.     On or about late September 2019 Moh Al Janabi (hereinafter referred to as "AL JANABI")

25           started working as a supervisor at the same location as Plaintiff.



27   87.     On or about November 8, 2019, Plaintiff MUNIZ received a doctor's note stating that MUNIZ

28           be placed on light duty and for remote work to be made available for Plaintiff due to his knee

                                    COMPLAINT AND DEMAND FOR JURY TRIAL
                                                         17
     Case 8:21-cv-00706 Document 1-1 Filed 04/16/21 Page 21 of 30 Page ID #:28




 1         issues. Plaintiff gave the doctor's note to VAN DE WYNGAERDE. Plaintiff MUNIZ was told

 2         to work remotely as a backup planner and to train Trenton Lyhane ("LYHANE").

 3

 4   88.   On or about December 3, 2019, VAN DE WYNGAERDE reached out to Plaintiff MUNIZ to

 5         ask for updates regarding a potential knee surgery timeline for Plaintiff MUNIZ.

 6

 7 1189    On or about December 6, 2019, after working from home for nearly a month with no significant

 8         issue, Plaintiff MUNIZ received a telephone call from AL JANABI. AL JANABI berated

 9         MUNIZ about backlog issues and went on to insist "well, you're going to have to work above

10         and beyond your hours." After the Plaintiff explained that he has been working on resolving

11         the backlog of work for the past several months and continued to work on processing the

12         backlog as quickly as he could, AL JANABI responded by asking "what have you been doing

13         here since you've been here?".
14

15   90.   On or about December 20, 2019, AL JANABI sent an email to the Maintenance team stating

16         that LYHANE will be the on-site primary planner and Plaintiff MUNIZ will be working

17         remotely whenever LYHANE needs his assistance. The email did not specify an end date to

18         this arrangement. Plaintiff MUNIZ continued to do planning, work on the backlog, worked on

19         reports, assisted in corporate reporting and performed the majority of his job tasks remotely.

20

21 191     On or about December 27, 2019, Plaintiff MUNIZ approached GONZALEZ, a Senior Human

22         Resources representative at KROGER, about his December 6th telephone call with AL

23         JANABI. Plaintiff MUNIZ explained AL JANABI's acrimonious remarks during the

24         conversation, as well as AL JANABI's overall demeanor towards MUNIZ in the past several

25         months. GONZALEZ responded, "we're going to need to investigate this, I will get back to

26         you."

27   //

28   //

                                 COMPLAINT AND DEMAND FOR JURY TRIAL
                                                      18
       Case 8:21-cv-00706 Document 1-1 Filed 04/16/21 Page 22 of 30 Page ID #:29




  1 1192.    On or about January 2020, Plaintiff MUNIZ received a telephone call from VAN DE

  2          WYNGAERDE asking the Plaintiff to come to the plant that day. Plaintiff encountered both

  3          VAN DE WYNGAERDE and AL JANABI in AL JANABI's office. During the conversation,

  4          VAN DE WYNGAERDE explained that it is in the best interest of the company for Plaintiff

  5          MUNIZ to take a leave of absence because they do not have the budget to maintain two backup

  6          planners.

  7

  8 1193.    On or about January 27, 2020, GONZALEZ called Plaintiff and stated that management had

 r           decided it would be best for him to take a medical leave and that she would be contacting the

10           Plaintiff soon with the necessary paperwork: No further explanations or reasons were given for

11           his sudden placement on medical leave. Plaintiff MUNIZ again mentioned his complaints, but

12           GONZALEZ did not respond to MUNIZ's inquiries. Shortly afterwards, Plaintiff MUNIZ had

13           his work desktop shut down and became excluded from all his department contacts and emails.

14 I

15     94.   On or about February 4, 2020, Plaintiff received the medical leave paperwork and was

16           instructed to fill them out by HR. He received no further correspondence regarding his

17           complaints. Plaintiff regularly informed HR of any developments with his medical issues

18           during his forced medical leave.

19

20     95.   On or aroundJanuary 30, 2021 Plaintiff MLJNIZ received COBRA paperwork from HR via

21           email, signaling to MUNIZ that he has been terminated.

221

23     96.   KROGER engaged in a pattern and practice of retaliating against employees, including

24           Plaintiff MUNIZ, for exercising protected rights. Defendants' adverse actions, including, but

25           not limited to, Plaintiff MUNIZ's termination, failure to accommodate, and failure to engage

26           in the interactive process were at least in part, in retaliation for Plaintiff MUNIZ making

27           protected complaints and/or engaging in protected activities.

28 I //

                                   COMPLAINT AND DEMAND FOR JURY TRIAL
                                                        19
      Case 8:21-cv-00706 Document 1-1 Filed 04/16/21 Page 23 of 30 Page ID #:30




 1 In      Prior to filing this action, PLAINTIFF exhausted their administrative remedies by filing a

 2         timely administrative complaint with the Department of Fair Employment and Housing

 3         ("DFEH") and receiving a DFEH right-to-sue letter. timely filed a charge of discrimination

 4         and received a Notice of Right to Sue from the DFEH. Thus, PLAINTIFF has exhausted their

 5         administrative remedies.

 6

 7 1198.   As the legal result of Defendants' conduct, Plaintiff MLJNIZ has suffered and continues to

 8         suffer substantial losses of wages, salary, benefits and additional amounts of money that he

 9         would have received if Defendants had not retaliated against him as alleged above. As a result

10         of Defendants' actions and consequent harm, Plaintiff MUNIZ has suffered such damages in

11         an amount according to proof. Plaintiff MUNIZ's claims such amounts as damages pursuant

12'        to California Civil Code § 3287 and/or § 3288 and/or any other provision of law providing for

13         prejudgment interest.

14

15 199.    As the further legal result of Defendants' conduct, Plaintiff MUNIZ has suffered and continues

16         to suffer embarrassment, anxiety, humiliation and emotional distress, all to his damage in an

17         amount according to proof.

18

19    100. As the further legal result of Defendants conduct, Plaintiff MUNIZ has been harmed in that he

20         has suffered the intangible loss of such employment-related opportunities as experience and

21         status in the positions previously held by him, those he would have held, all to his damage in

22         an amount according to proof.

23

24    101. The above-cited conduct of Defendants was done with malice, fraud and oppression, and in

25         reckless disregard of Plaintiff MUNIZ's rights under the FEHA. Defendants consciously,

26         intentionally and in conscious disregard of his rights, retaliated against Plaintiff MUNIZ.

27         Plaintiff MUNIZ is thus entitled to recover punitive damages from Defendants in an amount
28         according to proof. As the result of Defendants discriminatory and retaliatory acts as alleged   I
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
                                                     20
     Case 8:21-cv-00706 Document 1-1 Filed 04/16/21 Page 24 of 30 Page ID #:31




 1        herein, Plaintiff MUNIZ is entitled to reasonable attorneys' fees and costs of suit as provided

 2        by California Government Code, § 12965(b).

 3

 4                                                PRAYER

 5

 6   1.   For damages according to proof;

 7

 8   2.   For interest on the amount of unpaid wages, and other employee benefits at the prevailing legal

 9        rate;

10

11   3.   For general and special damages as may be appropriate;

12

13   4.   For general damages, according to proof;

14

15   5.   For other special damages, according to proof, including but not limited to reasonable medical

16        expenses;

17

18   6.   For statutory penalties pursuant to California Labor Code § 226(e);

19

20   7.   For restitution of unpaid wages to Plaintiff and prejudgment interest from the day such amounts

21        were due and payable;

22

23   8.   For costs incurred by Plaintiff, including reasonable attorneys' fees and costs of suit, in

24        obtaining the benefits due Plaintiff and for violations of Plaintiffs' civil rights as set forth

25        above; and pursuant to the Labor Code §§ 218.5, 218.6, 226(e), 1194(a), 2699; and California

26        Code of Civil Procedure section 1021.5; and

27

28   9.   For such other and further relief as the court deems just and proper.

                                COMPLAINT AND DEMAND FOR JURY TRIAL
                                                     21
     Case 8:21-cv-00706 Document 1-1 Filed 04/16/21 Page 25 of 30 Page ID #:32




 1
     Dated: February 26, 2021                   WEST COAST EMPLOYMENT LAWYERS, APLC
 2

 3
                                                Bv:           ~
 4                                                     Ronald L. Zambrano, Esq.
                                                       Sandra Acosta Tello, Esq.
 5                                                     Attorneys for Plaintiff
                                                       ELIAS MUNIZ
 6

 7
                                     DEMAND FOR JURY TRIAL
 8

 9
           Plaintiff hereby respectfully demands a jury trial.
10

11
     Dated: February 26, 2021
12                                              WEST COAST EMPLOYMENT LAWYERS, APLC
13
                                                            ~
14                                              By:
                                                       Ronald L. Zambrano, Esq.
15                                                     Sandra Acosta Tello, Esq.
                                                       Attorneys for Plaintiff
16                                                     ELIAS MUNIZ
17

18

19

20

21

22

23

24

25
26
27
28

                                COMPLAINT AND DEMAND FOR JURY TRIAL
                                                      22
Case 8:21-cv-00706 Document 1-1 Filed 04/16/21 Page 26 of 30 Page ID #:33




                               SUPERIOR COURT OF CALIFORNIA
                                    COUNTY OF ORANGE

                       ALTERNATIVE DISPUTE RESOLUTION (ADR)
                              INFORMATION PACKAGE


NOTICE TO PLAINTIFF(S) AND/OR CROSS-COMPLAINANT(S):

Rule 3.221(c) of the California Rules of Court requires you to serve a copy of the
ADR Information Package along with the complaint and/or cross-complaint.

                                California Rules of Court — Rule 3.221
                       Information about Alternative Dispute Resolution (ADR)

(a) Each court shall make available to the plaintiff, at the time of filing of the complaint,
an ADR Information Package that includes, at a minimum, all of the following:

    (1) General information about the potential advantages and disadvantages of ADR
    and descriptions of the principal ADR processes.

    (2) Information about the ADR programs available in that court, including citations to
    any applicable local court rules and directions for contacting any court staff
    responsible for providing parties with assistance regarding ADR.

    (3) Information about the availability of local dispute resolution programs funded
    under the Dispute Resolutions Program Act (DRPA), in counties that are
    participating in the DRPA. This information may take the form of a list of the
    applicable programs or directions for contacting the county's DRPA coordinator.

    (4) An ADR stipulation form that parties may use to stipulate to the use of an ADR
    process.

(b) A court may make the ADR Information Package available on its website as longas
paper copies are also made available in the clerk's office.

(c) The plaintiff must serve a copy of the ADR Information Package on each defendant
along with the complaint. Cross-complainants must serve a copy of the ADR
Information Package on any new parties to the action along with the cross-complaint.




L1200 Rev. Dec. 2019                                                                    Page 1 of4
Case 8:21-cv-00706 Document 1-1 Filed 04/16/21 Page 27 of 30 Page ID #:34




                               SUPERIOR COURT OF CALIFORNIA
                                    COUNTY OF ORANGE

                                            ADR Information
Introduction.

Most civil disputes are resolved without filing a lawsuit, and most civil lawsuits are resolved without a trial.
The courts and others offer a variety of Alternative Dispute Resolution (ADR) processes to help people
resolve disputes without a trial. ADR is usually less formal, less expensive, and less time-consuming than
a trial. ADR can also give people more opportunity to determine when and how their dispute will be
resolved.

BENEFITS OF ADR.

Using ADR may have a variety of benefits, depending on the type of ADR process used and the
circumstances of the particular case. Some potential benefits of ADR are summarized below.

Save Time. A dispute often can be settled or decided much sooner with ADR; often in a matter of
months, even weeks, while bringing a lawsuit to trial can take a year or more.

Save Money. When cases are resolved earlier through ADR, the parties may save some of the money
they would have spent on attorney fees, court costs, experts' fees, and other litigation expenses.

Increase Control Over the Process and the Outcome. In ADR, parties typically play a greater role in
shaping both the process and its outcome. In most ADR processes, parties have more opportunity to tell
their side of the story than they do at trial. Some ADR processes, such as mediation, allow the parties to
fashion creative resolutions that are not available in a trial. Other ADR processes, such as arbitration,
allow the parties to choose an expert in a particular field to decide the dispute.

Preserve Relationships. ADR can be a less adversarial and hostile way to resolve a dispute. For
example, an experienced mediator can help the parties effectively communicate their needs and point of
view to the other side. This can be an important advantage where the parties have a relationship to
preserve.

Increase Satisfaction. In a trial, there is typically a winner and a loser. The loser is not likely to be
happy, and even the winner may not be completely satisfied with the outcome. ADR can help the parties
find win-win solutions and achieve their real goals. This, along with all of ADR's other potential
advantages, may increase the parties' overall satisfaction with both the dispute resolution process and the
outcome.

Improve Attorney-Client Relationships. Attorneys may also benefit from ADR by being seen as problem-
solvers rather than combatants. Quick, cost-effective, and satisfying resolutions are likely to produce
happier clients and thus generate repeat business from clients and referrals of their friends and associates.

DISADVANTAGES OF ADR.

ADR may not be suitable for every dispute.

Loss of protections. If ADR is binding, the parties normally give up most court protections, including a
decision by a judge or jury under formal rules of evidence and procedure, and review for legal error by an
appellate court.


L1200 Rev. Dec. 2019                                                                                 Page 2 of4
 Case 8:21-cv-00706 Document 1-1 Filed 04/16/21 Page 28 of 30 Page ID #:35




Less discovery. There generally is less opportunity to find out about the other side's case with ADR
than with litigation. ADR may not be effective if it takes place before the parties have sufficient
information to resolve the dispute.

Additional costs. The neutral may charge a fee for his or her services. If a dispute is not resolved
through ADR, the parties may have to put time and money into both ADR and alawsuit.

Effect of delays if the dispute is not resolved. Lawsuits must be brought within specified periods of
time, known as statues of limitation. Parties must be careful not to let a statute of limitations run out while
a dispute is in an ADR process.

TYPES OF ADR IN CIVIL CASES.

The most commonly used ADR processes are arbitration, mediation, neutral evaluation and settlement
conferences.

Arbitration. In arbitration, a neutral person called an "arbitrator" hears arguments and evidence from
each side and then decides the outcome of the dispute. Arbitration is less formal than a trial, and the rules
of evidence are often relaxed. Arbitration may be either "binding" or "nonbinding." Binding arbitration
means that the parties waive their right to a trial and agree to accept the arbitrator's decision as final.
Generally, there is no right to appeal an arbitrator's decision. Nonbinding arbitration means that the
parties are free to request a trial if they do not accept the arbitrator's decision.

     Cases for Which Arbitration May Be Appropriate. Arbitration is best for cases where the parties
     want another person to decide the outcome of their dispute for them but would like to avoid the
     formality, time, and expense of a trial. It may also be appropriate for complex matters where the
     parties want a decision-maker who has training or experience in the subject matter of the dispute.

    Cases for Which Arbitration May Not Be Appropriate. If parties want to retain control over how
    their dispute is resolved, arbitration, particularly binding arbitration, is not appropriate. In binding
    arbitration, the parties generally cannot appeal the arbitrator's award, even if it is not supported by the
    evidence or the law. Even in nonbinding arbitration, if a parry requests a trial and does not receive a
    more favorable result at trial than in arbitration, there may be penalties.

Mediation. In mediation, an impartial person called a"mediator" helps the parties try to reach a mutually
acceptable resolution of the dispute. The mediator does not decide the dispute but helps the parties
communicate so they can try to settle the dispute themselves. Mediation leaves control of the outcome
with the parties.

    Cases for Which Mediation May Be Appropriate. Mediation may be particularly useful when
    parties have a relationship they want to preserve. So when family members, neighbors, or business
    partners have a dispute, mediation may be the ADR process to use. Mediation is also effective when
    emotions are getting in the way of resolution. An effective mediator can hear the parties out and help
    them communicate with each other in an effective and nondestructive manner.

    Cases for Which Mediation May Not Be Appropriate. Mediation may not be effective if one of the
    parties is unwilling to cooperate or compromise. Mediation also may not be effective if one of the
    parties has a significant advantage in power over the other. Therefore, it may not be a good choice if
    the parties have a history of abuse or victimization.

Neutral Evaluation. In neutral evaluation, each party gets a chance to present the case to a neutral
person called an "evaluator." The evaluator then gives an opinion on the strengths and weaknesses of
each party's evidence and arguments and about how the dispute could be resolved. The evaluator is


L 1200 Rev. Dec. 2019                                                                               Page 3 of 4
Case 8:21-cv-00706 Document 1-1 Filed 04/16/21 Page 29 of 30 Page ID #:36




often an expert in the subject matter of the dispute. Although the evaluator's opinion is not binding, the
parties typically use it as a basis for trying to negotiate a resolution of the dispute.

     Cases for Which Neutral Evaluation May Be Appropriate. Neutral evaluation may be most
     appropriate in cases in which there are technical issues that require special expertise to resolve or
     the only significant issue in the case is the amount of damages.

     Cases for Which Neutral Evaluation May Not Be Appropriate. Neutral evaluation may not be
     appropriate when there are significant personal or emotional barriers to resolving the dispute.

Settlement Conferences. Settlement conferences may be either mandatory or voluntary. In both types
of settlement conferences, the parties and their attorneys meet with a judge or a neutral person called a
"settlement officer" to discuss possible settlement of their dispute. The judge or settlement officer does
not make a decision in the case but assists the parties in evaluating the strengths and weaknesses of the
case and in negotiating a settlement. Settlement conferences are appropriate in any case where
settlement is an option. Mandatory settlement conferences are often held close to the date a case is set
for trial.

ADDITIONAL INFORMATION.

In addition to mediation, arbitration, neutral evaluation, and settlement conferences, there are other types
of ADR, including conciliation, fact finding, mini-trials, and summary jury trials. Sometimes parties will try
a combination of ADR types. The important thing is to try to find the type or types of ADR that are most
likely to resolve your dispute.

To locate a dispute resolution program or neutral in your community:
    •   Contact the California Department of Consumer Affairs, Consumer Information Center, toll free, at
        1-800-852-5210
    •   Contact the Orange County Bar Association at (949) 440-6700
    •   Look inthe telephone directories under "Arbitrators" or "Mediators"

Low cost mediation services are provided under the Orange County Dispute Resolution Program Act
(DRPA). For information regarding DRPA, contact:
          OC Human Relations (714) 480-6575, mediator@ochumanrelations.org
          Waymakers (949) 250-4058

For information on the Superior Court of California, County of Orange court ordered arbitration program,
refer to Local Rule 360.

The Orange County Superior Court offers programs for Civil Mediation and Early Neutral Evaluation
(ENE). For the Civil Mediation program, mediators on the Court's panel have agreed to accept a fee of
$300 for up to the first two hours of a mediation session. For the ENE program, members of the Court's
panel have agreed to accept a fee of $300 for up to three hours of an ENE session. Additional
information on the Orange County Superior Court Civil Mediation and Early Neutral Evaluation (ENE)
programs is available on the Court's website at www.occourts.org.




L1200 Rev. Dec. 2019                                                                               Page 4 of4
     Case 8:21-cv-00706 Document 1-1 Filed 04/16/21 Page 30 of 30 Page ID #:37



ATTORNEY OR PARTY WITHOUT ATTORNEY:             STATE BAR NO.:                                     FOR COURT USE ONLY
NAME:
FIRM NAME:
STREET ADDRESS:                                                                                For you.r p:rotection
CITY:                                           STATE:              ZIP CODE:                  and privacy, please
TELEPHONE NO.:                                  FAX NO.:
E-MAIL ADDRESS:
                                                                                               press t.he Glear Thi.s
ATTORNEY FOR (name):                                                                           Form Uutton afteryou
                                                                                               are done printing th.is
SUPERIOR COURT OF CALIFORNIA, COUNTY OF ORANGE
JUSTICE CENTER:
                                                                                               fonn.
❑ Central - 700 Civic Center Dr. West, Santa Ana, CA 92701-4045
❑ Civil Complex Center - 751 W. Santa Ana Blvd., Santa Ana, CA 92701-4512
❑ Harbor — Newport Beach Facility — 4601 Jamboree Rd., Newport Beach, CA 92660-2595
❑ North — 1275 N. Berkeley Ave., P.O. Box 5000, Fullerton, CA 92838-0500
❑ West-8141 13`s Street, Westminster, CA 92683-4593

PLAINTIFF/PETITIONER:

DEFENDANT/RE SPONDENT:

ALTERNATIVE DISPUTE RESOLUTION (ADR) STIPULATION                                             CASE NUIvIBER:




Plaintiff(s)/Petitioner(s),



and defendant(s)/respondent(s),



agree to the following dispute resolution process:

❑ Mediation

❑ Arbitration (must specify code)
                ❑ Under section 1141.11 of the Code of Civil Procedure
                ❑ Under section 1280 of the Code of Civil Procedure

❑ Neutral Case Evaluation

The ADR process must be completed no later than 90 days after the date of this Stipulation or the date the case
was referred, whichever is sooner.

❑ I have an Order on Court Fee Waiver (FW-003) on file, and the selected ADR Neutral(s) are eligible to
provide pro bono services.

❑ The ADR Neutral Selection and Party List is attached to this Stipulation.

We understand that there may be a charge for services provided by neutrals. We understand that participating in
an ADR process does not extend the time periods specified in California Rules of Court, rule 3.720 et seq.


Date:
                                 (SIGNATURE OF PLAINTIFF OR ATTORNEY)                 (SIGNATURE OF PLAINTIFF OR ATTORNEY)


Date:
                                 (SIGNATURE OF DEFENDANT OR ATTORNEY)                 (SIGNATURE OF DEFENDANT OR ATTORNEY)

                              ALTERNATIVE DISPUTE RESOLUTION (ADR) STIPULATION
Approved for Optional Use                                                                       California Rules of Court, rule 3.221
L1270 (Rev. March 2019)
